 In the Matterof LU%URAY, INC.andINTERNATIONALLADIES'GARMENT WORKERS' UNIONCase No. C-1002.-Decided October 17, 1939GarmentManufacturing Industry-Interference,Restraint,and Coercion:speech to employees,blaming unions for adverse business conditions,warningthat union organization would meanthe shut-downof the plant,vilifying unionleaders, and advising against unionaffiliation-Discrimination:discharge andrefusal to reinstate,allegations of ; dismissedas to one employee,sustained astoanother-Reinstatement Ordered:of employee discriminatorily discharged-Back Pay:awarded.Mr. Edward.D. Flaherty,for the Board.Mr. John N. Plato ff,of Union City, N. J., for the respondent.Mr. Elias Lieberman,of New York City, for the Union.Mr. Harold M. Weston,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THECASEUpon charges duly filed by the International Ladies' GarmentWorkers' Union, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Third Region (Buffalo, New York) issued its. complaint datedJuly 13, 1938, against Luxuray, Inc., Fort Plain, New York, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by a notice of hearing were dulyserved upon the respondent and upon the Union.Regarding the unfair labor practices, the complaint alleged, insubstance, that the respondent terminated the employment of ClaraGramps and Ethel Weller on or about November 9, 1937, and Febru-ary 4, 1938, respectively, and had since refused to reemploy thembecause of their membership in and their affiliation with the Unionand because they had engaged in concerted activities with other em-ployees for the purposes of collective bargaining and other mutual16 N. L.R. B., No. 7.37 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDaid and protection; that on or about October 6, 1937, and thereafter,the respondent had threatened dismissal to any employees engagedin union activities; had made speeches in which the Union was criti-cized and union representatives were referred to as agitators; andthat by the aforesaid acts and by various other acts of its officers,agents, and servants, the respondent had discouraged the concertedactivities of its employees for the purposes of collective bargainingand had interfered with, restrained, and coerced its employees inthe exercise of their rights guaranteed in Section 7 of the Act.On July 22, 1938, the respondent filed its answer to the Complaint,denying the jurisdiction of the Board; denying all allegations withrespect to the unfair labor practices; and alleging affirmatively thatClara Gramps was called back to work and given employment at therespondent's plant, and that it has not refused to reinstate any per-son or persons for any reason other than for lack of work.On July 22, 1938, the respondent filed its answer to the complaint,ponement of hearing, copies of which were duly served upon therespondent and upon the Union.Pursuant to notice, a hearing was held in Fort Plain, New York,on August 18, 1938, before Howard Myers, the Trial Examiner.duly designated by the Board.The Board and the respondent wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the close of the Board's case and again at the close of the hearingthe respondent moved to dismiss the complaint on the ground thatthe evidence failed to substantiate the allegations of the complaint.The Trial Examiner reserved ruling on the motions to dismiss anddenied them in his Intermediate- Report.At the close of the hearingcounsel for the Board moved that the complaint be conformed to theproof adduced at the hearing.The Trial Examiner granted this mo-tion without objection.During the course of the hearing the TrialExaminer made several rulings on other motions and on objections tothe admission of evidence.We have reviewed' all such rulings andfind that no prejudicial errors were committed.Such rulings arehereby affirmed.On September'17, 1938, upon the annexed affidavit of one GladysAustin, the respondent, by notice of motion filed with the RegionalDirector, petitioned to reopen the hearing for the purpose of takingallegedly newly discovered evidence which would affect the credibilityof Ethel Weller as a witness in the hearing.On September 24, 1938,counsel for the Board filed with the Regional Director an affidavitopposing the respondent's application on the ground that the testi-mony sought to be adduced, concerning alleged conduct of Weller LUXURAY, INC.39in connectionwith thehearing, was collateral to the issues of the case,and upon the further ground that the charges made by Austin wereentirely refuted in affidavits,which he annexed,of Ethel Weller,her husband,RenieWeller, and Fliegel Levine,field representativeof the Union.On October 8, 1938, the Trial Examiner denied theapplication to reopen the hearing.We have reviewed the petitionand the various affidavits and hereby affirm the ruling of the TrialExaminer.On October 2, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.TheTrial Examiner found that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8(1) and(3) and Section 2(6) and(7) of theAct.,He recommended that the respondent cease and desist from theunfair labor practices;that it offer to Ethel Weller and Clara Grampsimmediate and full reinstatement to their former positions with backpay, and that it take certain other affirmative action to remedy thesituationbrought aboutby its unfair labor practices.On November 7,'1938, the respondent filed its exceptions to theIntermediate Report and requested oral argument and permission tofile briefs upon the issues raised by the exceptions to the IntermediateReport.On July 5, 1939,the respondent filed a brief in support ofits exceptions.Pursuant to notice,a hearing was held before theBoard on August 31, 1939, in Washington,D. C., for the purpose oforal argument.The respondent was represented by counsel and par-ticipated in the argument.On September 11, 1939, pursuant to leavegranted to all parties to file briefs,the Union filed a brief in supportof theIntermediate Report..The Board has considered the exceptions to the Intermediate Re-port and the briefs field by the parties.For the reasons set forthbelow we sustain the exceptions to the finding of the Trial Examinerthat the respondent engaged in unfair labor practices,within themeaning of Section 8(3) of the Act, with respect to Clara Gramps.We find that all of the other exceptions are without merit in so faras they are inconsistent with the findings,conclusions,and orderset forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLuxuray, Inc., a New York corporation,with its principal office andplace of business located in the city of Fort Plain, New York, is en-gaged in the manufacture of ladies'and men's underwear and alliedgarments.247383-40-vol. 16--4 40DECISIONSOF NATIONALLABOR RELATIONS BOARDThe principal raw materials used by the respondent in manufactur-ing its products consist of rolls of cloth and circular knot rayon.More than 50 per cent of such raw materials are shipped to the re-spondent from States other than New York. In excess of 50 per centof its finished products are sent by the respondent to points outsidethe State of New York. During the fiscal year ending March 31,1938, the value of sales by the respondent, less returns and allowances,amounted to over $800,000.About 300 persons are normally employed by the respondent in theproduction and maintenance departments.II.THE ORGANIZATION INVOLVEDInternational Ladies' Garment Workers' Union is a labor organi-zation admitting to its membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn April 1937 the Union began its campaign to organize the re-spondent's employefes.:From 10 to 30 employees attended unionmeetings held during the summer and fall of 1937, and several of thembecame members.At about the time the Union began to organize the respondent'semployees, Rogossin, president of the respondent, visited the plantand, in his own words, "talked" to the employees "and explained whyitwould not be to your [their] interest to join the union." 1Shortly thereafter, on May 8, 1937, Beaunit Mills, which owns thestock of the respondent and of which Rogossin is president, enteredinto an agreement with the Textile Workers Organizing Committee,herein called the T. W. O. C., not only recognizing that organizationas the exclusive bargaining agent for the employees of the plant atCohoes owned by Beaunit Mills, but also purporting to recognize itas the representative of the employees of the respondent.At thehearing the contract was offered in evidence by the respondent, whichsought to prove by its execution, and by the fact that employees ofthe respondent were notified thereof shortly thereafter, that the re-spondent had a "pro-union" attitude.However, the respondent neitheroffered to prove nor is there any evidence that any of the respondent'semployees became members of the T. W. O. C. or, indeed, that theT.W. O. C. had ever sought to organize them.Moreover, there isnothing in the record to indicate that the Cohoes plant and the re-spondent's plant ever operated as an integrated enterprise or that1This fact appears from a statement made by Rogossin in a speech delivered by him tothe employees on or about December 21, 1937, discussed below. LUXURAY, INC.41there was any collective bargaining history on the basis of the twoplants as a single unit.As a. matter of fact, the motive for includingthe respondent's employees in the contract, as revealed by a speechdelivered to them by Rogossin on or about December 21, 1937, was thathe had expected that the T. W. O. C. would succeed in organizing theindustry and eliminating the competitive advantages of employerswho paid lower wages.Whatever the purpose for entering into the contract with theT.W. O. C. in May 1937, it is clear that Rogossin, in December1937, used it to indicate not a "pro-union" attitude, but a definitelyhostile position of the respondent. In his speech, to which we havereferred above, Rogossin, at a time when the respondent knew thattheUnion was holding regular meetings and soliciting members,urged upon the employees that the contract demonstrated harmful,consequences to them of unionism.After stating that he had "signedup" with the T. W. O. C., Rogossin declared that, while the unionleadershad promised the employees increased wages, vacations, andsteady work, the practical result of their efforts was "that you [the,employees] have no work at all."Rogossin went on to point out thatthe Cohoes plant had been shut down, and to state that this was thefirst occasion in 30 years that this had occurred at a plant withwhich he was associated.He also claimed that the time consumedby union conferences with which he was "molested and annoyed"prevented him "from securing and planning to secure enough workto keep you [the employees] employed as in the past." 2Other portions'of Rogossin's address were also designed to opposethe.Union's organizational activities and to coerce, intimidate, andrestrain the respondent's employees in the exercise of their rightsunder the Act.Rogossin went on to say that "it does not seem to methat,Mr. Green of the A. F. of L. or Mr. Lewis of the C. I. O. arevery seriously concerned with what they can do for you. It seemsthat their only interest is to obtain you as members and have theincome of your dues for what it may do for themselves." In his con-cluding remarks, Rogossin dispelled any doubt as to what course ofaction the respondent desired its employees to pursue by admonish-ing-them as follows :My advice to you is that it is not to your interest to join theunion and pay dues.All you will accomplish will be that youwill give to the union a portion of what we are able to give you.My advice is to work in harmony with the company and leave'With respect to this claim we note that at the hearing Hamilton,the respondent'sproduction manager, testified that the recession in the respondent's business which occurredabout this time was caused by the economic depression and the lack of public demand forcertain of the respondent's products. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDit to our judgment as to when it is practical to increase yourscale of wages and when it is not..Rogossin was not called as a witness at the hearing.The importand purpose of his speech are unmistakable. In view of the re-spondent's knowledge of the activities of the Union it is clear, andwe find, that it intended that the employees should understand thatRogossin's remarks referred to the respondent's attitude toward theUnion.By the speech employees were warned that union organiza-tion would mean that the respondent would not be able to conductits business efficiently, that the result would be a shut-down of theplant, that union officials were interested not in the welfare of theemployees but in obtaining dues, and that employees would farebetter if it were left to the respondent to determine their wages in itssolewisdom.We conclude that the speech was designed to dis-courage and restrain the respondent's employees from affiliating orcontinuing their affiliation with a union. It was a patent appeal tothem to help the respondent rid itself of the Union, and its neces-sary effect was to discourage union membership.We find that the respondent, by Rogossin's talks to the employeesat the time the Union began its organization activities, and by Rogos-sin'sspeech in December 1937, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The alleged dischargesThe respondent's business is seasonal and subject to lay-offs dur-ing slack periods.Different departments, moreover, have varyingbusy seasons and employees are customarily shifted from one depart-ment to another where practicable.The respondent's practice wasto consider length of service as well as skill in determining transfersand lay-offs.Employees laid off were usually recalled when workbecame available.Ethel Wellerwas employed by the respondent from December 1934until the termination of her employment on February 4, 1938, sub-ject to normal lay-offs.Weller joined the Union in April 1937 andwas the first to speak to other employees about the Union and tointroduce them to the union organizers. In July 1937 two unionmeetings were held in her home, and from November 1937 to March1938 meetings were held there regularly. It was common knowledgein the plant, as well as in Fort Plain, that union meetings were heldinWeller's home.Moreover, the respondent's employees knew thatif they wanted to join the Union it would be necessary to obtainmembership cards from Weller and to return them to her.On Octo-ber 6, 1937, Weller was seen receiving a union card in the plant from LUXURAY, INC.43'another employee and was warned by Hamilton, the production man-ager, to cease union activities during working hours. The respondentknew of Weller's activities in April 1937 and thereafter and, whenher employment was terminated on February 4, 1938, Hamilton toldWeller: "I know what you are thinking; you are thinking I ain lay-ing you, off because of union activities, but I don't care what youthink."On February 9, 1938, when Levine, the union field repre-sentative, called upon Hamilton in connection with the terminationofWeller's employment, Hamilton stated, "I knew you would comeand I knew you would claim that this is discrimination against mem-bership and ... I know that you are coming to take the case up tothe [sic] Local Board, and I have everything prepared for it and Iam ready to go." Hamilton testified that he made this statement sinceWeller was a union member and he expected, because of his experi-ence in connection with the earlier discharge of Gramps,3 that Levinewould call upon him after termination of Weller's employment.During her employment by the respondent, Weller alternated be-tween the polo-shirt and applique departments, depending upon theamount of work available.According toWeller's testimony, sheworked a majority of the time in the applique department.WhileHamilton and the floorlady of the applique department testified thatWeller worked principally in the polo-shirt department, the conflictof testimony is of no consequence since they admitted that she hadworked a large part of the time in the applique department, and thework to which she was assigned in the polo-shirt department, stitch-ing collars, was admittedly a difficult operation.Hamilton, more-over, testified thatWeller was a competent worker. That she was.competent as an applique worker is amply shown by the fact that shewas given the position of floorlady during a 21/2-month absence ofthe regular floorlady in the applique department beginning in Jan-nary 1937.As floorlady, Weller supervised approximately 14 girlsand instructed them in new types of applique work.Either upon the return of the regular floorlady in March 1937,or shortly thereafter,Weller was transferred to the polo-shirt de-partnient.In June 1937 the respondent discontinued that depart-ment.Of the 127 employees working in the polo-shirt department,69 were laid off and never recalled, and the remaining 58, includingWeller, were transferred to other departments.While Weller wastransferred to the applique department, some of the 58 were assignedto work which they had never done before.At the height of the 1937 Christmas season, about 25 persons wereengaged in applique work.Prior to February 1, 1938, the last dateon which Weller worked for the respondent, the number had been8Discussedinfra. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDreduced to 10.However, of the 15 employees who had been laid offmeanwhile, all but 2 were called back to work prior to the hearing.¢No evidence was introduced to show that any of them had worked forthe respondent for any considerable length of time or was familiarwith the work to which she was assigned when recalled.When Weller came to work on February 4 she was told by Hamiltonthat she was being laid off because there was no applique work norany other work to which she could be transferred, and that theapplique department would be shortly reduced to a personnel of fourworkers.When the reduction was effected, however, the five workerswho formed the permanent applique staff were retained at. thatwork.5Two employees, only one of whom was described by therespondent as an expert, were transferred to take care of the smallamount of polo-shirt work still carried on by the respondent;' andtwo employees, Laura Snyder and Agnes Melise, were laid off butwere recalled to employment.When recalled, Melise was assigned towork with which she was not familiar. Thus, of the 10 workersemployed in the applique department on February 1, Weller was theonly one laid off and not recalled.Moreover, although between Feb-ruary 4 and the hearing no additional employees were added to theapplique department, the respondent admitted that from time to timetwo or three other employees were called upon to help with theapplique work.In the light of Weller's long service and her admitted competenceas a worker, and even as a supervisor and instructor, we find it diffi-cult to credit general testimony that there was no other work onFebruary 4, 1938, which she was capable of doing and to which shecould have been transferred.We have pointed out that employeeslaid off about the same time were recalled to work, even to workwith which they were unfamiliar.The respondent offered no ex-planation, either by way of length of service or skill, as to whyWeller was not also recalled.While the respondent urged in itsbrief that Weller made only one personal call after February 4 in aneffort to seek employment, that fact is without significance, since itwas a customary practice for the respondent to recall old employeeswhen work was available.At the conference between Levine and Hamilton on February 9,referred to above, Hamilton, when pressed by Levine as to whether' The two who were not recalled were Anna Davey and Josephine Biasne.5Hamilton testified as to his belief that Beverly. Gardiner and Hazel March, two of thefive permanent applique workers retained after February 4, were union members.We donot find this testimony impressive so far as Weller is concerned. 'While Hamilton mayhave thought Gardiner and March were union members, he well knew that Weller wasnot only a union member but also the leader in organizing the respondent's employees.e The two employees who were transferred to the polo-shirt department were FannieHotalling and Edna Pooler. LUYURAY, INC.45Weller would be recalled to work, stated that "he was not taking herback."At a subsequent conference, held on February 14 and at-tended by the same persons and by Aronson, the respondent's plantsuperintendent, it was stated that the department had been reducedbut that Weller would be recalled "whenever work would pick up."However, between February 14 and the hearing, the respondent hired30 new employees, some of whom had no experience whatever in thework to which they were assigned.The respondent advanced noexplanation for this conduct, which itself would indicate that Wellerhad been discharged rather than laid off on February 4, and that therespondent had at that time determined to give her no further em-ployment.That this was the case was virtually admitted by Rogos-sin in an interview with Shott, a Field Examiner of the Board, onor about March 30, 1938.When Shott brought up the matter ofcharges filed by the Union that the respondent had discriminatorilyterminated the employment of Weller and Gramps, Rogossin de-clared : "EthelWeller is discharged.She is working for the unionand I have no place, in my organization for anyone receiving wagesas a union organizer."At that point Hamilton interposed that Wel-lerwas not discharged but merely laid off. , Rogossin thereuponretorted : "EthelWeller is discharged. I want the Labor Board tounderstand that she is discharged. I am going to run my ownbusiness . . . If you want to work for the union go out and talk tothe employees but don't waste my time."We find that the respond-ent by February 4 had decided to terminate Weller's employmentand to give her no further work. In view of the respondent's admis-sions as to Weller's general competence, the explanation for such adecision cannot be any fact other than her union activities.We have weighed the circumstance that the respondent had knownofWeller's union activities for nearly a year prior to February 1938,and that her employment had not been terminated when lay-offswere made in 1937.On the other hand, after apparent quiescenceby the respondent for approximately 8 months with respect to unionactivities among its employees, Rogossin, in his speech to the em-ployees less than 2 months beforeWeller's employment was ter-minated, disclosed that the respondent had decided to attempt againto discourage its employees' union activities.From the facts statedabove it must be concluded, and we find, that the discharge of Wellerwas decided upon as the next most effective means of discouragement.We find that the respondent has discriminated in regard to thehire and tenure of employment of Ethel Weller, thereby discouragingmembership in the Union, and has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.I 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDClara Grampswas employed by the respondent from November1935 to November 9, 1937.During the first 2 months of her employ-ment Gramps' work consisted of sewing labels and shields on gar-ments.Thereafter she worked only in the polo-shirt departmentuntil its discontinuance in June 1937.After a brief lay-off she wasrecalled to work in the applique department where she worked inter-mittently for about 5 weeks until November 9, 1937, when her employ-ment was terminated. She was the only one laid off on that date.However, at that time only two or three employees were doing thesimple applique operation performed by Gramps.Gramps attended a union meeting at Weller's home on November2, 1937, and was a member of the Union. There is no evidence thateither fact was known by the respondent until November 15, 1937,when the matter of Gramps' alleged discharge was the subject of aconference between Hamilton and Levine.At this conference Ham-ilton stated that he had laid off Gramps only because the polo-shirtdepartment in which she had worked had been discontinued, and shewas no longer needed for the simple applique work with which shewas familiar.The record shows that Gramps knew little aboutapplique work and was employed only at the more simple processeswhile she continued in the applique department.Moreover, it ap-pears that the applique division was sufficiently staffed to attend toany simple work then on hand or likely to become available.OnJuly 13, 1938, Gramps was recalled by the respondent to performsome extra underwear work, which she did for a period of 3 weeksuntil the work was completed.In the conference between Rogossin and the Board's Field Exam-iner on March 30, 1938, the latter, as we have pointed out above,referred not only to the Weller case but also to that of Gramps.As we have also pointed out above, Rogossin then characterizedWeller as a union organizer and vigorously asserted that she had beendischarged and not laid off.Gramps, who. had never taken 'anyleading part in the Union, was referred to by Rogossin only in ageneral statement that "he would turn the plant over to me [the fieldexaminer] before he would put those employees back to work ..."Whatever its significance, that declaration sheds little light uponthe reason why Gramps was laid off or why she had not been recalled.While the circumstances of her case are not free from suspicion,in view of the subsequent employment of new and inexperiencedworkers, we conclude that no sufficient showing has been made thatGramps was discharged on November 9, 1937, and not given employ-ment thereafter until July 13, 1938, because of her union activity.We shall, therefore, dismiss the allegations with respect to Gramps. LUXURAY, INC.THE REMEDY47We have found that the respondent has interfered with, restrained;and coerced its employees in the exercise of their rights guaranteedthem in Section 7 of the Act.We will order the respondent to ceaseand desist from such interference, restraint, and coercion.We havealso found that the respondent has discriminated in regard to thehire and tenure-of employment of Ethel Weller, by discharging heron February 4, 1938, and by refusing her reinstatement thereafter.We shall therefore order the respondent to offer Ethel Weller imme-diate and full reinstatement to her former position in the appliquedepartment or, if this is not available, to a substantially equivalentposition.Where necessary we shall require the respondent to displaceany employee who has succeeded to Weller's position in the appliquedepartment, or who has succeeded to a position which, because ofseniority or the practice of the plant, should have been offered toher.We shall also order the respondent to make Weller whole forany loss of pay she may have suffered by reason of her discharge bypayment of a sum equal to the amount which she normally wouldhave earned as wages from the date of her discharge to the date ofthe offer of reinstatement less her net earnings 7 during said period.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Ladies' Garment Workers' Union is a labor organ-ization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Ethel Weller because of her union membership and activity,thereby discouraging membership in the Union, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices.within the meaning of Section 8 (1) of the Act.713y "net earnings" Is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the discrimi-nation against him and the consequent necessity of his seeking employment elsewhere. SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and'Joinersof America, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440. Monies.received for work performed upon Federal, State, county, municipal, or other work-relief projects are not considered as earnings, but as provided below in the Order, shallbe deducted from the sum due the employee, and the amount thereof shall be paid overto the appropriate fiscal agency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for said work-relief projects. 48DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7).of the Act.5.The respondent has not engaged in unfair labor practices, withinthemeaning of Section 8 (3) of the Act, with respect to ClaraGramps.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Luxuray, Inc., Fort Plain, New York, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Making anti-union statements, threatening its employees inrelation to union membership or activity, or warning, or persuadingits employees not to join or assist International Ladies' GarmentWorkers' Union, or any other labor organization;(b)Discouraging membership in International Ladies' GarmentWorkers' Union, or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or inany other manner discriminating in regard to their hire or tenure ofemployment, or any term or condition of employment because oftheir union membership or activity ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Ethel Weller immediate and full reinstatement to herformer position in the applique department or, if this is not available,to a substantially equivalent position, without prejudice to her senior-ity and other rights and privileges; and where necessary, displaceany employee who may have succeeded to Weller's position in theapplique department, or to any other position which because ofseniority or the practice of the plant, should have been offered toWeller ;(b)Make whole said Ethel Weller for any loss of pay she mayhave suffered since February 4, 1938, by reason of the respondent'sdiscrimination in regard to her hire and tenure of employment, bypayment to her of a sum of money equal to that which she wouldnormally have earned as wages from the date of her discharge to the LUXURAY, IN, C.49date of offer of reinstatement, less her net earnings during saidperiod ; deducting, however, from the amount otherwise due to hermonies received by her during said period for work performed uponFederal, State, county, municipal, and other work-relief projects, andpay over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or.governments which supplied the funds for such work-relief projects;(c)Post immediately and keep posted for a period of at leastsixty (60) consecutive days from the date of posting notices to its',employees in conspicuous places in its plant stating that the respond-ent will cease and desist in the manner set forth in 1 (a), (b), and(c) and that it will take the affirmative action set forth in 2 (a) and(b) of this Order;(d)Notify the Regional Director for the Third Region, Buffalo,New York, in writing within ten (10) days from the date of thisOrder what steps the respondent has taken to comply herewith.AND ITISFURTHERORDEREDthat the allegations of the complaintwith respect to Clara Gramps be, and the same hereby are, dismissed.